Citation Nr: 9925792	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for the residuals of a right knee injury.

As a technical legal matter, the only issue over which the 
Board clearly has appellate jurisdiction is set forth on the 
title page.  However, the RO also granted an increased rating 
for a left wrist disability to 10 percent by rating decision 
dated in January 1995.  Thereafter, the veteran filed a 
timely notice of disagreement.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

Consequently, as the veteran has not specifically withdrawn 
the appeal, the issue of an increased evaluation for a left 
wrist disability above the current 10 percent remains in 
appellate status.  Although the issue of an increased rating 
for a left wrist disability remains on appeal, it appears 
that the RO has not yet issued a statement of the case.  As 
such, and for the reasons set forth below, the issue of an 
increased rating for a left wrist disability is remanded to 
the RO for appropriate action.  

Finally, it appears to the Board that the veteran may have 
attempted to raise the issue of entitlement to service 
connection for a right wrist/hand disability on a secondary 
basis.  If he desires to pursue this issue, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of the issue, the 
Board has no jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a right knee 
disability.

3.  The medical evidence does not relate the current right 
knee disorder with any event or occurrence on active duty 
service.

4.  The veteran has not submitted evidence of a medical nexus 
between a claimed in-service right knee injury and any 
current right knee disorder.


CONCLUSION OF LAW

The claim for entitlement to service connection for the 
residuals of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a right knee 
injury.  In his current claim the veteran related that he 
injured his right knee at the same time he injured his left 
wrist in 1979.  However, there is no mention of a right knee 
injury in the service medical records.  

Post service medical evidence is negative for right knee 
complaints until many years after service separation.  
Specifically, in a 1982 VA examination and in 1982 VA 
outpatient treatment records, the veteran reported injuring 
his wrist while playing football; however, he made no mention 
of a concurrent right knee injury.  In 1983, he again 
complained of the left wrist but made no mention of any right 
knee symptomatology.  In 1987, the veteran fractured his left 
leg in a motorcycle accident.  In March 1994, thirteen years 
after service separation, the veteran reported a history of 
arthroscopy on the right knee ten years previously.  An X-ray 
report showed degenerative changes about the right knee with 
findings suggestive of synovial chondromatosis.

In a January 1995 VA joints examination report, the veteran 
related that he fell into a hole in 1979 and twisted his 
right knee and injured his left wrist.  Two years later, his 
wrist was X-rayed and found to be broken.  He related that he 
underwent a scope of the knee in 1982 and there was a little 
difference but they did not do any surgical removal of 
anything.  He reflected that he had had fluid removed from 
the knee in the 1980s.  After a physical examination, the 
final diagnoses included internal derangement of the right 
knee with limitation of motion and pain.  

At a personal hearing in March 1996, the veteran testified 
that he injured his right knee at the same time he injured 
his left wrist.  He related that it was dislocated and was 
treated with an ace bandage.  He reported that he sought 
treatment while he was stationed in Germany and was given 
pain pills.  After service, he observed that he sought 
treatment for his knee in 1982 and fluid was taken off the 
knee and eventually underwent arthroscopy.  Recent outpatient 
treatment records show on-going treatment for, among other 
things, right knee pain.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his right knee disorder with military 
service.  The veteran has only offered his lay opinion 
concerning its development.  A mere contention of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his right 
knee disorder with an event or incurrence while in service, 
does not constitute a well-grounded claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

Significantly, this finding is further supported by the 
veteran's service medical records, which reflect no evidence 
of a right knee injury.  Further, at the time the veteran 
sought treatment in 1994, he related a ten year history of 
right knee problems, dating the right knee disorder to 1984, 
several years after service separation.  Such reported 
history was given in conjunction with necessary medical 
treatment, and is therefore highly probative.  The Board also 
finds the evidence that the veteran apparently did not 
mention a right knee disorder for many years after service 
separation persuasive.  Although he testified that he sought 
treatment for right knee problems in the period shortly after 
separation, it appears that he failed to mention a history of 
an in-service right knee injury or any post-service follow-up 
treatment for a right knee disability in a 1982 VA 
examination, or in 1982 outpatient treatment records.  For 
all those reasons, the veteran's claim for entitlement to 
service connection for the residuals of a right knee injury 
is not well-grounded as the veteran has not submitted any 
competent evidence to demonstrate a medical nexus.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well a 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

The claim for entitlement to service connection for the 
residuals of a right knee injury is denied on the basis that 
the claim is not well grounded.


REMAND

As to the remaining issue of an increased rating for a left 
wrist disability, the Board notes that this issue has not yet 
been perfected on appeal.  By rating decision dated in 
January 1995, the RO increased the veteran's left wrist 
disability to 10 percent disabling.  The veteran subsequently 
disagreed with the evaluation.  In such cases, there is some 
authority that the appellate process has commenced with the 
filing of a notice of disagreement and that the veteran is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue of an increased rating for a 
left wrist disability on the merits under the aforementioned 
guidance, the issue of an increased rating for a left wrist 
disability is to be remanded to the RO for additional action.  
As noted above, the grant of an increased rating from a 
noncompensable evaluation to a 10 percent evaluation does 
not, in fact, complete the appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. 
App. 160 (1991).  Nonetheless, if the veteran desires to 
withdraw the appeal he is, of course, free to do so.

Finally, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should thereafter promulgate a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for a left wrist disability.  That 
document should set forth the reasons and 
bases for the action undertaken.  

3.  The veteran should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, and as appropriate the case should be returned to 
the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeal






